Citation Nr: 1001938	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for a right shoulder 
disability. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1972.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2008 
rating decision issued by the Department of Veterans Affairs 
(VA) Hartford Regional Office (RO) in Newington, Connecticut.

In October 2009, the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for an 
acquired psychiatric disorder was previously characterized as 
entitlement to service connection for PTSD.  The United 
States Court of Veterans Appeals (Court) recently held that a 
claim for service connection for a psychiatric disability 
encompasses all psychiatric symptomatology, regardless of how 
that symptomatology is diagnosed.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In light of Clemons, the issue in the 
instant appeal is properly understood as a claim for service 
connection for a psychiatric disability to include PTSD.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hepatitis C is not etiologically related to any injury, 
illness or disease incurred during active duty service.


2.  The Veteran does not have a chronic right shoulder 
disability. 


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A chronic right shoulder disability was not incurred or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  



Hepatitis C

The Veteran contends that service connection is warranted for 
hepatitis C as it was incurred during active duty service 
when he received inoculations with air guns.  

Service treatment records are negative for complaints or 
treatment associated with hepatitis C.  The Veteran testified 
in October 2009 that he was initially diagnosed with 
hepatitis C in 1989 at a private medical facility, but 
treatment records from the Newington VA Medical Center (VAMC) 
indicate that his initial diagnosis was in 1997.  In any 
event, the Veteran has been diagnosed and treated for 
hepatitis C during the claims period.  In addition, although 
service treatment records do not document that the Veteran 
was inoculated during service, he is competent to report that 
he received shots with air guns.  Therefore, the Board finds 
that the first two elements necessary for service 
connection-a current disability and in-service injury-are 
demonstrated.  

With respect to the third element of service connection, a 
causal nexus between the current disability and in-service 
injury, the Veteran has not reported a continuity of 
symptoms.  The history he has provided is that he believes he 
was infected with hepatitis C during service, but was not 
diagnosed with the condition until 1989, 17 years after his 
separation from active duty.  The Veteran also testified to a 
prior history of various liver disease risk factors such as 
intravenous drug use.  

The record also contains no competent medical evidence of a 
nexus between the Veteran's hepatitis C and his active duty 
service.  None of the Veteran's VA health care providers have 
linked his hepatitis C to service, and he has never reported 
a link between his hepatitis C and service for clinical 
purposes.  The Veteran has argued that his hepatitis C was 
incurred due to shots with air guns during service, however, 
VA does not consider such inoculations by air gun as a risk 
factor for hepatitis C.  Veterans Benefits Administration 
(VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998); VBA, 
Fast letter 04-13 (June 29, 2004).

The Board has considered the statements and testimony of the 
Veteran linking his hepatitis C to service, but the Court has 
consistently held that service connection may not be 
predicated on lay assertions of medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation for his Hepatitis C.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value as to the matter of medical diagnoses 
and causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was many years after his separation from active duty service.  
Also, there is no medical evidence that the Veteran's 
hepatitis C is related to his active duty service and he has 
reported a history of other risk factors occurring after his 
military service, including IV drug use and intranasal 
cocaine use, as noted in VA treatment records.  The Board 
therefore concludes that the evidence is against a nexus 
between the Veteran's claimed disability and his active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Right Shoulder Disability

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the Veteran's contentions that 
service connection is warranted for a right shoulder 
disability the Board finds that the evidence of record is 
against a finding that there is a current disease or 
disability. 

The Veteran testified during his October 2009 hearing that 
his right shoulder was injured during boot camp when a 
sergeant slammed the Veteran's gun into his shoulder, and 
that he underwent surgery on the same shoulder at a private 
hospital in 1986.  

Service treatment records are negative for complaints or 
treatment pertaining to the Veteran's right shoulder.  In 
June 2008, the Veteran was seen at the Newington VAMC with 
complaints of a painful shoulder after playing with his son, 
and a muscle contusion was diagnosed.  Although the Veteran 
was noted to have undergone surgery on his shoulder over 17 
years ago, no chronic right shoulder condition was diagnosed, 
and the post-service record contains no other complaints or 
treatment related to the right shoulder.  

The Veteran was diagnosed with an acute muscle contusion of 
the right shoulder in June 2008, but the evidence is against 
a finding of any current chronic right shoulder disability 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was furnished to the Veteran in a March 2008 letter.  


VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA 
treatment.  All available service records appear to be 
associated with the claims folder, but the Veteran's 
separation examination is not of record.  An April 2008 
response from the National Personnel Records Center (NPRC) 
indicates that all available service treatment records have 
been associated with the claims folder and there is no 
indication that further searches would result in additional 
service records.  

The Veteran testified during his October 2009 hearing that he 
was diagnosed with hepatitis C in 1989 at a private medical 
facility and that he underwent surgery for a right shoulder 
disability in 1986 at a private hospital.  The Veteran also 
testified that he did not remember the name of the facility 
where his surgery was performed, nor has he provided VA with 
medical releases or any information to allow for the 
procurement of these potentially pertinent private records on 
his behalf.  

The Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of Veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
As the Veteran has not provided the necessary information and 
releases to allow for the procurement of his private medical 
records, despite being directed to do so by VCAA notification 
letters, any failure to develop the claims rests with the 
Veteran himself.

The Board also notes that the Veteran's VA treatment records 
contain references to his receipt of SSI benefits, and a plan 
for him to apply for disability insurance benefits, from the 
Social Security Administration.  The Veteran, however, did 
not report to VA that there are Social Security 
Administration records that would be pertinent to his claim.  
In Golz v. Shinseki, --- F.3d ----, 2010 WL 6160 (C.A.Fed.), 
the Court noted that 38 U.S.C.A. § 5103A did not require VA 
to obtain all medical records or all SSA disability records, 
only those that are relevant to the Veteran's claim.  The 
Court also stated that VA was not required to obtain records 
in every case in order to rule out their relevance. Rather, 
the standard is: as long as a reasonable possibility exists 
that the records are relevant to the veteran's claim, VA is 
required to assist the veteran in obtaining the identified 
records.  In this instance, the Veteran himself did not 
identify any SSA records that would be relevant to his 
claims, and it is not at all clear that he did, in fact, 
apply for SSA disability insurance benefits or that, if he 
did so, there exist SSA records that would be relevant to his 
claim.  The Board, therefore, concludes that the record does 
not establish a reasonable possibility that there are such 
records that are relevant to these claims.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

VA has not obtained VA examinations or medical opinions in 
response to these claims for service connection for hepatitis 
C and a right shoulder condition, but the Board has 
determined that no such examinations or opinions are 
required.  The record contains no competent evidence that the 
Veteran's current hepatitis C may be associated with his 
active duty service, and there is no competent evidence that 
the Veteran has a current chronic right shoulder condition.  
Therefore, VA examinations and medical opinions are not 
required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  



ORDER

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for a right shoulder 
disability is denied. 


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred (unless the evidence shows that the Veteran engaged 
in combat and the claimed stressor is related to combat).  
38 C.F.R. § 3.304(f) (2009).

Clinical records from the Newington VAMC contain some 
evidence that the Veteran has been diagnosed with PTSD.  In 
December 2007, during a follow-up appointment for hepatitis 
C, the Veteran's past psychiatric history was noted to 
include PTSD.  In addition, in February 2008, the Veteran's 
mental health summary noted that he had possible PTSD related 
to military sexual trauma.  The Veteran has also been 
diagnosed with depression and major depressive disorder.  

Upon remand, the Veteran should be provided a VA psychiatric 
examination to determine whether he meets the criteria for a 
diagnosis of PTSD, and if so, what specific stressors form 
the basis for the disorder.  The examiner should also 
determine whether any other diagnosed mental disorders are 
related to the Veteran's active duty service.  See Clemons v. 
Shinseki, supra.

The Veteran has reported that his PTSD developed as a result 
of an in-service sexual assault.  He was provided a VCAA 
notification letter in March 2008; this letter contained 
reference to some, but not all, of the sources listed in 
38 C.F.R. § 3.304(f)(4) that might corroborate the Veteran's 
account of the stressful incident of in-service personal 
assault.  Upon remand, the Veteran should be provided an 
additional VCAA letter that notifies him that sources of 
evidence other than service records may be used to verify 
claimed instances of personal assault.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the provisions 
of 38 C.F.R. § 3.304(f)(4) concerning the 
evidence that can be submitted to 
establish the occurrence of the alleged 
sexual assault.  He should be requested 
to submit any alternative evidence, as 
listed in 38 C.F.R. § 3.304(f)(4), of his 
claimed sexual assault or to provide 
identifying information and any necessary 
authorization to enable the AMC or the RO 
to obtain the evidence on his behalf.

2.  Schedule a VA psychiatric examination 
with an appropriate examiner.  The claims 
file, including a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination.

The examiner should first determine 
whether the Veteran meets the criteria 
for a diagnosis of PTSD, as well as 
diagnosing any other present psychiatric 
disorders.  If the Veteran is diagnosed 
with PTSD, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
PTSD is the result of his reported in-
service stressors including difficulties 
in boot camp and a sexual assault.  If 
PTSD is diagnosed on the basis of another 
stressor, that stressor should be 
specified.  If PTSD is not diagnosed, 
this determination must be discussed in 
the context of the prior evidence of 
record.

With respect to any other diagnosed 
mental disorders, the examiner should 
provide an opinion as to whether each 
disorder is at least as likely as not 
etiologically related to any incident of 
the Veteran's active duty service. 

The rationale for any opinions must be 
provided, and the report of this 
examination must be added to the claims 
file.

3.  If the benefit sought is not granted, 
the agency of original jurisdiction 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


